Citation Nr: 0906906	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  04-43 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 



INTRODUCTION

The Veteran had active military service from February 1952 to 
September 1973.  He died in August 1995.  The appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The Board notes that on September 21, 2006, VA placed a stay 
on the adjudication of all cases potentially impacted by the 
opinion of the United States Court of Appeals for Veterans 
Claims (Court) in Haas v. Nicholson, 20 Vet. App. 257 (2006).  
In Ribaudo v. Nicholson, 21 Vet. App. 137 (2007) (per curiam 
order), the Court agreed to impose its own stay on VA's 
adjudication of such cases, until such time as the U.S. Court 
of Appeals for the Federal Circuit issued a mandate in the 
pending appeal of the Haas decision.  On May 8, 2008, the 
Federal Circuit issued its decision in Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008) where it reversed the Court.  The 
Federal Circuit issued its mandate in Haas effective October 
16, 2008. 

The appellant in Haas filed a petition for a writ of 
certiorari to the U.S. Supreme Court, which was denied on 
January 21, 2009.  See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 
21, 2009) (No. 08-525).  On January 22, 2009, VA lifted the 
stay imposed on the adjudication of cases potentially 
affected by the Haas litigation.


FINDINGS OF FACT

1.  The Veteran died in August 1995; his death certificate 
lists the immediate cause of death as cardiorespiratory 
arrest, due to status asthmaticus and pulmonary tuberculosis, 
with other significant conditions contributing to death of 
pulmonary emphysema, chronic obstructive pulmonary disease, 
and lung cancer.

2.  At the time of the Veteran's death, service connection 
was not in effect for any disability.

3.  The Veteran did not serve in Vietnam and was not exposed 
to herbicides in service.

4.  The Veteran did not participate in the atmospheric 
detonation of a nuclear device and was not otherwise exposed 
to ionizing radiation in service.

5.  The Veteran's fatal disorders did not originate in 
service or until more than three years of his discharge 
therefrom, and were not otherwise related to service.


CONCLUSION OF LAW

The Veteran's death was not proximately due to or the result 
of a disease or injury incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 1131, 1310, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.312 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, VA provided the appellant with the 
notice contemplated by 38 U.S.C.A. § 5103(a) and Hupp v. 
Nicholson, 21 Vet. App. 342 (2007) in a January 2004 
correspondence, except as to the information and evidence 
necessary to substantiate the effective date assignable for 
the grant of benefits in the event of a successful claim.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Given that the Board finds she is not entitled to service 
connection for the cause of the Veteran's death, she can not 
have been prejudiced by any failure to notify her of the 
downstream element of the proper effective date.  See Sanders 
v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the appellant, the Board 
notes that pertinent records from all relevant sources 
identified by her, and for which she authorized VA to 
request, were obtained by the RO or provided by the appellant 
herself.  38 U.S.C.A. § 5103A.  The only facility she 
identified as having relevant records, the St. Jude Family 
Hospital, has informed VA that the Veteran's records were 
destroyed in a flood.

Although the development procedures outlined in 38 C.F.R. 
§ 3.311 were not employed, the Board finds that VA was not 
required to follow those procedures in this case.  In this 
regard, the Veteran's extensive service personnel records are 
devoid of any suggestion that he participated in atmospheric 
nuclear weapons testing as claimed by the appellant.  Nor has 
the appellant even identified the dates or location of the 
purported testing, or identified the Operation.  In short, 
there is no competent evidence suggesting that the Veteran 
was ever exposed to ionizing radiation in service, thereby 
precluding any need to obtain a radiation dose estimate.

VA has not obtained a medical opinion addressing the etiology 
of the Veteran's death in this case.  The Board finds, 
however, that there is no reasonable possibility that such a 
medical opinion would aid in substantiating the claim.  See 
Wood v. Peake, 520 F.3d 1345 (Fed. Cir 2008); Delarosa v. 
Peake, 515 F.3d 1319 (Fed. Cir. 2008).  See also 38 U.S.C.A. 
§ 5103A(a) (West 2002).  In this regard, the record contains 
no competent evidence suggesting that the Veteran was exposed 
to ionizing radiation or to herbicides in service, or that 
his fatal conditions were in any manner related to service.  
The only evidence supportive of the claim consists of the 
statements of the appellant.  She does not, however, contend 
that she noticed any pertinent symptoms in the Veteran either 
during service, or at any time prior to 1985, more than a 
decade after service.  Under these circumstances, the Board 
finds that a VA medical opinion is not necessary to 
substantiate the appellant's claim. 

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the appellant will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Factual background

The record shows that the Veteran died in August 1995.  His 
death certificate lists the cause of death as 
cardiorespiratory arrest due to status asthmaticus and 
pulmonary tuberculosis.  Other significant conditions 
contributing to death include pulmonary emphysema, chronic 
obstructive pulmonary disease (COPD), and lung cancer.

The service treatment records are silent for any reference to 
pulmonary tuberculosis, COPD, or lung cancer.  The records 
show that he was treated for pharyngitis.  He underwent 
tuberculosis testing in April 1966 and March 1967, which was 
negative.  Chest X-ray studies in service were consistently 
normal.

The Veteran's service personnel records show that he served 
in the U.S. Navy as an aircraft mechanic, and at times was 
attached to an attack squadron which would conduct air 
operations against enemy targets.  His awards and decorations 
included the Vietnam Service Medal and the Vietnam Campaign 
Medal based on his service with the attack squadron.  The 
records do not suggest participation in any atmospheric 
nuclear weapons testing.

In a January 2004 statement, the National Personnel Records 
Center (NPRC) indicates that there was no record of the 
Veteran having been exposed to herbicides.  In a February 
2004 statement, the NPRC indicates that the Veteran was 
attached to a Navy attack squadron that could have been 
assigned to a ship, or to shore.

In a February 2004 statement, a physician with the St. Jude 
Family Hospital indicates that although the Veteran's records 
had been destroyed in a flood, the physician remembered that 
the Veteran was admitted in August 1995 with severe 
respiratory distress.  The doctor recalled that the cause of 
the Veteran's death was cardiopulmonary arrest due to COPD 
and pulmonary emphysema, in turn due to pulmonary 
tuberculosis and lung cancer.

On file are medical records for the Veteran from a service 
department hospital covering the period from 1986 through 
1993.  The records show that he presented in January 1986 
reporting respiratory problems since the prior year.  The 
Veteran was shortly thereafter diagnosed with pulmonary 
tuberculosis, and the records show that the disease 
progressed through the 1990s.  Chest X-ray studies since 1986 
showed emphysematous findings and other abnormalities, and in 
1991 showed possible multiple myelomas.

The appellant contends that the Veteran's death was related 
either to exposure to herbicides in service, or to 
participation in atmospheric nuclear weapons testing.  She 
alleges in particular that the lung cancer which contributed 
to his death developed from the referenced claimed exposures.  
She has not further identified the dates or location of the 
nuclear weapons testing, or explained how the Veteran was 
exposed to herbicides.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence of active tuberculosis or malignant tumors 
may be presumed if manifested to a compensable degree within 
three years (for active tuberculosis) and one year (for 
malignant tumors) of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

To establish service connection for the cause of the 
Veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001), was enacted, which, inter alia, provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam Era.  Effective December 
27, 2001, and January 1, 2002, 38 C.F.R. § 3.307(a)(6)(iii) 
and 38 C.F.R. § 3.307(a)(6)(ii), respectively, were amended 
to implement the pertinent provisions of the Veterans 
Education and Benefits Expansion Act of 2001 described above.  
See 68 Fed. Reg. 34,539-43 (2003).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii) (2008).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2008) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2008) are also satisfied:  chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes mellitus, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2008). 

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. 
denied, 77 U.S.L.W. 3267 (U.S. Jan. 21, 2009), the U.S. Court 
of Appeals for the Federal Circuit held that VA's 
interpretation of the phrase "served in the Republic of 
Vietnam" in 38 U.S.C.A. § 1116, to the effect that a veteran 
must set foot on Vietnamese soil, was entitled to deference 
by the courts.

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40 (1996).

First, there are specific diseases which may be presumptively 
service-connected if manifest in a radiation-exposed veteran.  
A "radiation-exposed" veteran is one who participated in a 
radiation-risk activity.  A "radiation-risk activity" 
includes onsite participation in a test involving the 
atmospheric detonation of a nuclear device.  38 U.S.C.A. § 
1112(c); 38 C.F.R. § 3.309(d).

The second avenue for service connection is through 38 C.F.R. 
§ 3.311(b)(2).  This provision provides that certain listed 
"radiogenic" diseases found 5 years or more after service 
in an ionizing-radiation-exposed veteran may be service 
connected if VA's Undersecretary for Benefits determines that 
they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  When it has been 
determined that (1) a veteran has been exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946, or 
other activities as claimed; (2) the veteran subsequently 
develops a specified radiogenic disease; and (3) the disease 
first becomes manifest in the period specified, the claim 
will be referred to the VA Under Secretary for Benefits for 
further consideration in accordance with 38 C.F.R. § 
3.311(c).

The third avenue for service connection is through medical 
evidence showing that exposure to ionizing radiation in 
service actually caused the claimed disorder.

The record shows that the Veteran died from cardiorespiratory 
arrest, with causative or contributing disorders of status 
asthmaticus, pulmonary tuberculosis, pulmonary emphysema, 
COPD, and lung cancer.  There is no evidence of the 
referenced disorders in service or until more than a decade 
thereafter.  Nor does the appellant contend otherwise.  The 
Board notes that although the Veteran appeared to have at 
least been exposed to combat while serving as an aircraft 
mechanic for the attack squadron, he never himself had 
suggested that he experienced any pertinent symptoms or 
treatment in service.  Nor has the appellant related any 
account from the deceased concerning such symptoms or 
treatment in service.  See generally, 38 U.S.C.A. § 1154(b).
 
The appellant primarily contends that the Veteran was exposed 
to herbicides and to atmospheric nuclear weapons testing in 
service, and that those exposures led to the development in 
particular of the lung cancer which contributed to the 
Veteran's death.

The service personnel records show that the Veteran was 
attached at times to an attack squadron which would carry out 
armed operations against the enemy, and that he had been 
authorized on occasion to receive hostile fire pay.  The NPRC 
indicated that it was possible the attack squadron was based 
on the shore.  The personnel records themselves are silent 
for any suggestion that the Veteran visited the shores of 
Vietnam.  To the contrary, the available evidence suggests 
that the attack squadron was ship-based and carried out 
aerial bombardment of the enemy.  The Veteran himself never 
alleged, while alive, that his duties included visitation to 
Vietnam.  Based on the records showing that the attack 
squadron operated from ship, rather than from a land base, 
and in the absence of any other suggestion in the record that 
the Veteran otherwise visited the shores of Vietnam, the 
Board finds that the Veteran did not set foot on the soil of 
Vietnam during service.  Exposure to herbicides therefore is 
not presumed, and there otherwise is no competent evidence 
suggesting he was exposed to herbicides at any point in 
service.  Consequently, although respiratory cancers, 
including of the lung, are listed as diseases which are 
presumed to be caused by herbicides, service connection for 
his fatal lung cancer on the basis of herbicides exposure is 
not warranted in the absence of such exposure.

With respect to radiation exposure, the appellant contends 
that the Veteran participated in the atmospheric detonation 
of a nuclear device.  She has not identified the Operation in 
which he purportedly participated, or the dates or location 
of the testing.  Review of the voluminous service personnel 
records shows no reference to participation in atmospheric 
nuclear weapons testing.  Nor do the service records 
otherwise suggest exposure to ionizing radiation.  In short, 
although lung cancer is a disease subject to service 
connection on the basis of participation in a radiation risk 
activity, and is also considered a radiogenic disorder, there 
is no competent evidence that the Veteran participated in a 
radiation risk activity, or that he was actually exposed to 
ionizing radiation at any point in service.  Service 
connection for the fatal lung cancer on the basis of 
participation in a radiation risk activity or exposure to 
ionizing radiation therefore is not warranted.

Although the appellant herself alleges that the Veteran's 
fatal conditions, and the lung cancer in particular, 
originated in or as a result of service, there is no 
indication that she has the training, expertise or experience 
to offer such medical opinions.  She is certainly competent 
to offer her observations of the Veteran's symptoms through 
the years (although she has not), but the determination of 
whether the Veteran's fatal conditions were related in any 
manner to service is a medical determination beyond her 
competence.  As layperson, her opinion as to medical 
causation does not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, the preponderance of the medical evidence shows that 
the Veteran died from cardiorespiratory arrest, with 
causative or contributing disorders of status asthmaticus, 
pulmonary tuberculosis, pulmonary emphysema, COPD, and lung 
cancer.  None of those disorders originated in or as a result 
of service, or were manifest until more than 3 years after 
service.  Nor can service connection be presumed on the basis 
of herbicides or radiation exposure, and the Veteran's death 
was not otherwise etiologically related to service.  The 
appeal is denied.






	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


